      Case 4:20-cv-00280-DPM Document 10 Filed 12/04/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

FREDERICO SALAS, Individually and in
a Representative Capacity for LA REGIONAL, LLC,
and SALAS PRODUCE, LLC                                     PLAINTIFFS

v.                       No. 4:20-cv-280-DPM

NATIONWIDE PROPERTY AND CASUALTY
INSURANCE COMPANY and NATIONWIDE
MUTUAL INSURANCE COMPANY                                 DEFENDANTS

                             JUDGMENT
     Salas's complaint is dismissed without prejudice.



                                                   v
                                  D.P. Marshall Jr.
                                  United States District Judge
